Citation Nr: 1113942	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for pediculosis pubis has been received and, if so, whether a grant of service connection for pediculosis pubis is warranted.

3.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disorder, to include tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, and legs, also claimed as due to exposure to herbicides such as Agent Orange, has been received and, if so, whether a grant of service connection for a skin disorder is warranted.

4.  Entitlement to service connection for soft tissue tumors, to include as due to exposure to herbicides such as Agent Orange.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for a pulmonary disorder, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for a scalp disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Air Force from May 1966 to May 1970, including service in Vietnam from January 1968 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant's claims for service connection for pediculosis pubis and skin conditions such as tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, and legs were originally denied in a March 2005 rating decision; the appellant was notified of the denial that same month, but he did not complete the procedural steps necessary to appeal the denial.  The March 2005 rating decision represents the last final action on the merits of those service connection claims.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The March 2005 rating action also represents the last final decision on any basis as to the issues of whether the appellant is entitled to service connection for pediculosis pubis and skin conditions such as tinea cruris, tinea pedis and onychomycosis and involving the buttocks, arms and legs.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, VA must consider whether any of the evidence submitted since the March 2005 rating decision constitutes new and material evidence.

As reflected in the August 2008 Statement of the Case (SOC), the RO indicated that it had reopened these claims and engaged in a de novo review of them.  However, before reaching the merits of the Veteran's claims for service connection, the Board must first rule on the matter of the reopening of the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for each claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issues on appeal are therefore as listed on the first page of the present decision.

While this appeal was pending, the Court held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision).  The appellant is seeking service connection for skin problems over various parts of his body.  He is also seeking service connection for "shortness of breath".  Review of the evidence of record reflects that the appellant has been diagnosed with various skin disorders and that he has been diagnosed with pulmonary fibrosis and chronic obstructive pulmonary disease (COPD).  Therefore, the Board has recharacterized the skin and shortness of breath service connection issues on appeal as reflected on the first page of the present decision.

In a March 2005 rating action, the RO denied the appellant's claim of entitlement to service connection for a scalp disorder.  The next month, the appellant submitted a Notice of Disagreement (NOD) in relation to the scalp service connection claim.  The claims file does not contain any Statement of the Case (SOC) issued in response to the appellant's NOD received in April 2005 as to the scalp service connection claim.  Therefore the claim of entitlement to service connection for a scalp disorder must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The appellant's claim of entitlement to service connection for posttraumatic stress disorder was granted in a rating decision issued in January 2006; an initial evaluation of 30 percent was assigned, effective in August 2004.  The appellant submitted an NOD as to the initial evaluation in January 2007, and he perfected his appeal in September 2007.  In December 2008, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement on a VA Form 21-4138 in which he withdrew his appeal.  Therefore, the appeal as to the issue of an initial evaluation in excess of 30 percent for the PTSD disability has been withdrawn.  The appellant subsequently submitted a new claim for an increased evaluation for his PTSD disability.  Therefore, the increased rating for PTSD issue on appeal is as reflected on the first page of the present decision.

The issues of entitlement to a skin disorder, soft tissues tumors, hypertension, a pulmonary disorder and a scalp disorder, as well as the issue of entitlement to an increased evaluation for the PTSD disability, are all addressed in the REMAND portion of the decision below and all of those issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  Service connection for pediculosis pubis (also known as "crabs" and "pubic lice") was denied in a March 2005 rating decision; notice was given to the appellant, but he did not complete the procedural steps required to appeal the denial.

2.  The evidence received since the March 2005 rating decision, when presumed credible and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  Service connection for skin disorders, to include tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, and legs, was denied in a March 2005 rating decision; notice was given to the appellant, but he did not complete the procedural steps required to appeal the denial.

4.  The evidence received since the March 2005 rating decision, when presumed credible and when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the appellant's claim of entitlement to service connection for pediculosis pubis (also known as "crabs" and "pubic lice") is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Additional evidence submitted subsequent to the March 2005 rating decision that denied the appellant's claim for service connection for pediculosis pubis is not new and material and does not serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156 (2010).

3.  The March 2005 rating decision that denied the appellant's claim of entitlement to service connection for skin disorders, to include tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, and legs, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  Additional evidence submitted subsequent to the March 2005 rating decision that denied the appellant's claim for service connection for various skin disorders, to include tinea cruris, tinea pedis, and onychomycosis and involving areas such as the buttocks, arms, and legs, is new and material and serves to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for skin disorders, to include tinea cruris, tinea pedis and onychomycosis and involving the buttocks, arms and legs; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection for any such skin disorder is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the skin disorders service connection claim, such error was harmless and will not be further discussed.

Turning to the claim service connection for pediculosis pubis, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information needed to reopen the claim and notifying the claimant of the evidence and information needed to establish entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  In this case, the appellant was notified of the information necessary to reopen his pediculosis pubis new and material evidence claim in a letter dated in April 2007 (prior to the issuance of the December 2007 rating decision that denied the reopening of his pediculosis pubis claim).  In that document the RO informed the appellant about what was needed to reopen his claim for service connection for pediculosis pubis.

In particular, the letter informed the appellant of what constituted new and material evidence, why his claim had previously been denied and what was needed to reopen the claim.  The appellant was informed of the evidence and information needed to establish entitlement to service connection for pediculosis pubis, the underlying claim.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for the pediculosis pubis condition found insufficient in the previous denial.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of an SOC issued in August 2008 (after the notice was provided), as well as by way of the SSOCs issued in October 2008, and January 2010.

The April 2007 VA letter informed the Veteran of the types of evidence needed to substantiate his pediculosis pubis claim and of its duty to assist him in substantiating his service connection claim under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2007 rating decision and the August 2008 SOC, along with the October 2008 SSOC and the January 2010 SSOC, explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  All relevant evidence identified by the appellant relative to his new and material evidence pediculosis pubis service connection claim has been obtained and associated with the claims file.  In addition, neither the appellant nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his pediculosis pubis claim, and to respond to VA notices.  Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision especially in light of the fact that his claim is not reopened.  In any case, such notice was supplied in an April 2007 RO letter.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.  

Furthermore, it is apparent from the procedural history of this case that the legal elements required to demonstrate entitlement to service connection have been stated repeatedly, as have those for new and material evidence, thus establishing that a reasonable person such as the appellant could be expected to understand what was still needed based on all the various types of notice provided in the record of this case.  Therefore, VA has no outstanding duty to inform him that any additional information or evidence is needed for the service connection claim on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  Here, VA reviewed the appellant's claims file.  VA medical records were obtained and associated with the claims file.  Private medical records were associated with the claims file.  

The appellant was afforded VA skin examinations in August 2007, and July 2008.  He was also afforded a VA general medical examination in May 2009.  The VA examinations were conducted by health care professionals, and the associated reports reflect review of the appellant's medical history.  The examinations included a recitation of the history and symptoms of the appellant's pubic lice problems and demonstrated objective evaluation.  The examiners were able to assess and record the condition of the appellant's skin.  The Board finds that the three VA examination reports are sufficiently detailed with recorded history and clinical findings, opinions and supporting rationale to be adequate for rating purposes.  In any event, as explained in further detail below, regardless of the RO's decision to reopen the claim, the Board finds that new and material evidence in fact has not been submitted.  Consequently, the Veteran is not entitled to an examination in the first place, and the Board does not find that Barr v. Nicholson, 21 Vet. App. 303 (2007) alters this.

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available treatment records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

All relevant facts with respect to the service connection claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The appellant initially submitted the pediculosis pubis claim and the skin disorders claim (to include tinea cruris, tinea pedis and onychomycosis and involving the buttocks, arms and legs) in July 2004.  In a March 2005 rating decision, the RO denied the claims.  The evidence of record contains a March 2005 notice letter transmitting that decision to the Veteran.  In April 2005, the appellant submitted a notice of disagreement with the denial of these issues in the March 2005 rating decision.  The RO issued an SOC in July 2005, but the appellant never submitted a substantive appeal as to either one of these two issues.

The United States Court of Appeals for Veterans Claims (Court) has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The March 2005 rating decision, in which service connection for pediculosis pubis claim and the skin disorders claim (to include tinea cruris, tinea pedis and onychomycosis and involving the buttocks, arms and legs) was finally disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed.  Neither claim may be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claims may be reopened only if new and material evidence has been secured or presented since the March 2005 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the Board will consider whether any of the evidence submitted since the March 2005 rating decision constitutes new and material evidence.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence considered by the RO in making its March 2005 decision included such evidence as the appellant's DD Form 214, his service entrance and exit examination reports, his July 2004 application for benefits and the report from the VA skin examination conducted in February 2005.  The evidence added to the record subsequent to the issuance of the March 2005 rating decision includes written statements from the appellant and his representative; VA treatment records dated between 2004 and 2009; a private medical evaluation report dated in 2004; an August 2007 letter from a private physician; the report of a VA general medical examination conducted in May 2009; and the reports from the VA skin examinations conducted in August 2007, and July 2008.

The appellant's service medical treatment records reflect treatment for pediculosis pubis.  This condition is also known as "crabs" and "pubic lice".  The appellant was referred for a dermatology consultation, in November 1968, for a chronic rash on his groin and thighs and he was diagnosed with pediculosis pubis at that time.  In April 1969, the appellant sought treatment for a rash on his right abdominal area that had caused him much irritation.  The KOH prep revealed many bacteria and an occasional pus cell.  Herpes zoster was suspected.  No mention of this problem is found in the subsequent treatment records for the appellant.  The appellant underwent a service separation examination in April 1970.  No skin disorder was noted.


A.  Pediculosis pubis claim

The appellant underwent a VA skin examination in February 2005.  The examiner found hyperpigmented areas on the inside of the appellant's thighs and scaling of the skin of the scrotum.  The examiner rendered a diagnosis of a mycological condition of the groin area, but did not render any diagnosis of pediculosis pubis.  While the evidence of record demonstrated that the appellant had been diagnosed with, and treated for, pediculosis pubis in service, the RO determined that the in-service pediculosis pubis condition was acute and transitory and that it resolved without residuals.

Service connection for pediculosis pubis was denied in essence because, while the appellant had been treated for that condition in service, the treatment was successful and the post-service records contain no mention of any diagnosis of, or treatment for, pediculosis pubis.  Any new and material evidence must relate to this.

Review of the appellant's VA treatment records, dated between 2004 and 2009, does not reveal any complaints of, diagnosis of, or treatment for pediculosis pubis.  There was no indication that there any residuals from the in-service pediculosis pubis infection.  A private medical evaluation report, dated in November 2004, also does not include any mention of pediculosis pubis; furthermore, there is no mention of any residuals from the 1968 pediculosis pubis infection.  In addition, the August 2007 letter from the private physician who conducted the November 2004 evaluation makes no mention of any problems related to an infection with pediculosis pubis.  The report of a VA general medical examination conducted in May 2009, does not include any mention of pediculosis pubis; the examiner did not diagnosis any pediculosis pubis infection or note any residuals from the 1968 infection with pediculosis pubis.  Likewise, the reports from the VA skin examinations conducted in August 2007, and July 2008, included no findings or diagnoses related to pediculosis pubis.

The appellant has contended that he currently has problems that are related to the infection with pediculosis pubis that he experienced while he was on active service in the military.  These contentions merely reiterate his prior arguments.  The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  

However, there is no clinical evidence of record intimating in any way that the appellant currently has an infection with pediculosis pubis, pubic lice or crabs or that he currently has any residual pathology associated with the in-service bout with pediculosis pubis.  

The evidence added to the record since March 2005 does not address or contradict the reasoning offered in support of the original March 2005 rating decision.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in March 2005.  The newly received evidence merely demonstrates that the appellant continues to maintain that has pediculosis pubis-related pathology that is related to his service in the Air Force.  It has no direct bearing on the issue of entitlement to service connection for said pediculosis pubis infection, and therefore, is not material. 

The Federal Circuit Court of Appeals has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that the evidence submitted since the March 2005 rating decision does not provide relevant information demonstrating that the appellant is currently infected with pediculosis pubis or that he currently has any residuals from his in-service bout with pediculosis pubis.  No competent medical opinion on these points has been received since the March 2005 rating decision.  

For the reasons set forth above, none of the evidence added to the record since the March 2005 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for pediculosis pubis.  Therefore, the March 2005 rating decision remains final, and the pediculosis pubis service connection claim may not be reopened.
B.  Skin disorders claim (to include tinea cruris, tinea pedis, and
Onychomycosis and involving the buttocks, arms, and legs).

The appellant underwent a VA skin examination in February 2005.  The examiner found hypopigmented areas on the appellant's midback, each scapula and the lower back.

Service connection for skin disorders, to include tinea cruris, tinea pedis, and onychomycosis and involving the buttocks, arms, and legs, was denied in essence because each condition was not shown to exist in the service medical records and each condition was not shown to exist in the post-service records.  Any new and material evidence must relate to this.

The evidence added to the record since the March 2005 rating decision includes VA treatment records dated between 2004 and 2009; a private medical evaluation report dated in 2004; an August 2007 letter from a private physician; the report of a VA general medical examination conducted in May 2009; and the reports from the VA skin examinations conducted in August 2007, and July 2008.  The most pertinent evidence is found in the November 2004 private medical evaluation report which was received at the RO in August 2008.  In that report, a private physician rendered a clinical impression of skin depigmentation secondary to exposure to Agent Orange.  The physician also diagnosed the presence of a fungal infection of the trunk and upper body secondary to Agent Orange exposure, as well as the presence athlete's feet said to be secondary to the climate conditions the appellant experienced in Vietnam.

The Board notes that the appellant is competent to report that he had problems with his skin in service, as well as the places where he served and the conditions under which he served.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In addition, the appellant is competent to report that he has experienced skin problems since service.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, there is now a medical opinion of record that associates some of the appellant's current skin pathology with his service in Vietnam.  

Thus, the claims file now contains evidence of the existence of current skin pathology that is related to service.  The Board therefore finds that the evidence submitted subsequent to the March 2005 rating decision provides relevant information as to the question of whether the appellant has incurred a skin disorder due to his military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for skin disorders, to include tinea cruris, tinea pedis and onychomycosis and involving the buttocks, arms and legs.  With the claim having been reopened, the service connection claim is addressed in the REMAND section which follows.  


ORDER

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for for pediculosis pubis is denied.  

The claim for claim for service connection for skin disorders, to include tinea cruris, tinea pedis and onychomycosis and involving the buttocks, arms and legs, is reopened; to that extent only, the appeal is granted.


REMAND

A determination has been made that additional development is necessary with respect to the issues remaining on appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant has received pertinent medical treatment for his claimed conditions from various providers; however, not all of these records are in evidence.  The appellant has reported treatment for his PTSD disability from a Vet Center; currently, only Vet Center records dated in January and February of 2007 have been included in the claims file.  Review of the appellant's VA treatment records reveals treatment prior to January 2004, but the clinical records in the claims file are dated from January 2004 only.  In addition, as reflected by a private physician letter dated in August 2007, the appellant has been in receipt of private care, but none of the associated records has been included in the claims file.  Furthermore, as reflected in the VA treatment records and the May 2009 report from the VA general medical examination, the appellant has been treated at the Red Bird Clinic since approximately 1998.  However, no records from that facility have been included in the evidence of record.  Finally, the Board also notes that no VA treatment records dated after October 2009 are of record.  While the case is in remand status, the appellant's VA treatment records dated from October 2009 onward should be obtained and associated with the claims file.

VA is, therefore, on notice of records that may be probative of the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the appellant's Vet Center records, all VA treatment records dated between 1970 and 2003, and all pertinent private medical records should be obtained and associated with the claims file.

If a Veteran was exposed to Agent Orange or a related herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifested to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The regulations stipulate the diseases for which service connection could be presumed due to an association with exposure to herbicide agents.  For most of the listed diseases, the presumption is lifelong; for chloracne, subacute peripheral neuropathy, and porphyria cutanea tarda (PCT), the presumption is for one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The lack of availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of Veterans Affairs, however, has frequently reiterated that there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).

The appellant has indicated that he began noticing that he had skin problems while he was in Vietnam and afterwards.  As previously noted, in Clemons v. Shinseki, supra, the Court found that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Rather, such diagnoses should have been considered to determine the nature of the claimant's current condition relative to the claim he did submit.  Thus, this appellant's claim for a skin disorder should not be strictly limited to fungal disorders or soft tissue tumors, and all relevant dermatologic diagnoses should be considered on remand.  The Board points out that the appellant is currently service connected for tinea versicolor of the back.  

The appellant underwent VA skin examinations in August 2007, and July 2008.  Neither examiner addressed whether or not the appellant's currently diagnosed skin disorders are related in any way to his exposure to herbicidal agents in Vietnam, and neither examiner addressed whether or not any current skin disorder was etiologically related to any service-connected disability, to include by way of aggravation.  On remand, these theories must be addressed.  

The appellant underwent a VA general medical examination in May 2009.  The appellant was apparently scheduled for a pulmonary function test (PFT) in association with that examination, but the results are not of record and it does not appear that the examiner reviewed those results before rendering his opinion.  The examiner opined that the appellant's current shortness of breath and hypertension were not likely related to his PTSD disability.  However, the examiner did not address the question of whether or not the appellant's pulmonary pathology or his hypertension was aggravated by a service-connected disability.  In addition, the examiner did not address whether or not the appellant's current pulmonary pathology or his current hypertension was related to service on a direct basis.  On remand, these pulmonary function testing results must be included in the claims file and all theories of service connection must be addressed.  Furthermore, it is unclear from examination of the November 2009 SOC and the January 2010 SSOC whether or not the entire claims file was reviewed by the RO in relation to the pulmonary and hypertension claims.  On remand, this matter must be clarified.

Turning to the claim for service connection for a scalp disorder, as noted above, the appellant submitted a timely NOD in April 2005 in which he specifically referred to his disagreement with the RO's denial of his claim for service connection for a scalp disorder.  The SOC that was issued in July 2005 did not contain any mention of the claim for service connection for a scalp disorder.  Because the RO has apparently not yet issued an SOC addressing that scalp disorder service connection issue, the issue on appeal is not one of new and material evidence because the March 2005 rating action is not final as to the claim for service connection for a scalp disorder.  Thus, the Board must remand that issue to the AMC/RO for the issuance of an SOC as to the scalp disorder issue.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010), the implementing regulations found at 38 C.F.R. § 3.159 (2010) and any other applicable legal precedent has been completed. 

2.  Contact the appellant to obtain the names and addresses of all VA or other government health care providers and treatment centers where he has been treated for any skin complaints since 1970, as well as any cardiovascular condition and any pulmonary condition.  After securing the necessary release(s), obtain any such records that have not been previously secured.  

In particular, all VA treatment records generated since October 2009, must be obtained and associated with the claims file.  

In addition, all VA treatment records generated prior to January 2004, must be obtained and associated with the claims file.

Plus, the results of the VA May 2009 PFT should be obtained and associated with the claims file.

Furthermore, all Vet Center treatment records generated since February 2007 must be obtained and associated with the claims file.

3.  The AMC/RO should contact the Veteran to obtain the names and addresses of all private post-service medical care providers who have treated him for any of his claimed conditions (skin, cardiac, pulmonary, PTSD).  After securing the necessary release(s), the AMC/RO should obtain all associated records not already of record.  

In particular, all treatment records from Dr. Drummond and from the Red Bird Clinic must be obtained and associated with the claims file.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file should contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA dermatology evaluation to determine the nature, onset date, and etiology of any current skin pathology and specifically to determine whether any such skin pathology is linked to the appellant's active service, including herbicide exposure, and to determine whether any current skin pathology is related to any service-connected disability, to include by way of aggravation.  The claims file must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the appellant does not report for the examination.

The AMC/RO should specify for the examiner that the appellant is presumed to have been exposed to herbicides as a result of his service in Vietnam.

The examining dermatologist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any diagnosed skin disorder.  

The examiner should also reconcile all dermatologic diagnoses documented in the appellant's records and provide a current dermatologic diagnosis.  The examiner should also offer an opinion as to the onset date of the appellant's skin condition(s), if any.  If the examiner finds that a skin disorder is etiologically related to service, to the extent possible, the examiner should indicate the historical degree of impairment due any skin disorder found to be related to service, as opposed to that due to other non-service-related causes, if any.

In particular, the dermatologist should offer an opinion, with degree of medical probability expressed, as to whether the etiology of the appellant's skin disorder(s) is (are) attributable to, or related to, any disease or incident suffered during his active service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes.  

The dermatologist should identify all skin disorders which have been present (e.g. tinea versicolor, tinea cruris, tinea pedis, onychomycosis, lipomas, soft tissue tumors/gastric tumor) and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The examiner should integrate the previous dermatologic findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's dermatologic status.  If there are different skin disorders, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.

Specifically, the examiner must address the questions of:

a.  What diagnoses reflect the Veteran's current skin pathology;
	
b.  Whether the Veteran's current skin pathology is causally or etiologically related to his period of military service or to some other cause or causes.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.);

c.  Whether the appellant's current skin pathology is related to symptoms or signs he may have had in service (May 1966 to May 1970); 
	
d.  Whether the appellant's current skin pathology is related to symptoms and signs that may have occurred within one year after his service separation in May 1970;
	
e.  Whether any of the appellant's current skin pathology is related to his presumed exposure to herbicides in Vietnam, to include Agent Orange; and 
	
f.  Whether any of the appellant's current skin pathology is part and parcel of his service-connected tinea versicolor disability or whether any of the appellant's current skin pathology is related to any service-connected disability, including by way of aggravation.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50-50 degree of probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's dermatologic pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an appropriate examination(s) to determine the nature, extent, onset date and etiology of his claimed pulmonary disorder and hypertension.  The claims file must be made available to and reviewed by the examiner.  Any studies deemed necessary should be performed.  

The examiner(s) should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any pulmonary/respiratory disorder found and of any cardiovascular disorder found.  The examiner(s) should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Is the Veteran currently diagnosed with any chronic pulmonary or respiratory disorder?  Is the Veteran currently diagnosed with any chronic cardiovascular disorder?  If so, list each diagnosis.

(b)  What is the likelihood, based on what is medically known about any such diagnosed disorder, that any of the Veteran's claimed pathology had its onset during his military service from May 1966 to May 1970?  The examiner(s) should discuss the clinical significance of the Veteran's in-service exposure to herbicides particularly in relation to his current complaints.

(c)  What is the likehood based on what is known about any such diagnosed disorder, that any of the Veteran's claimed pathology had its onset within one year of his service discharge in May 1970?

(d)  What is the likelihood, based on what is medically known about any such diagnosed disorder that any of the Veteran's claimed pathology was caused by or aggravated by any service-connected disability?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner(s) should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50-50 degree of probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner(s) should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner(s) concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner(s) should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

7.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric examination in order to determine the nature and extent of his service-connected PTSD, to include the effect of PTSD on his employability.  All appropriate testing should be accomplished.

The claims files must be made available to the examiner for review in conjunction with the examination.  The psychiatrist should review the Veteran's entire psychiatric history in order to construct an overall picture of his psychiatric status over the years.  Distinctions between service and non-service-connected psychiatric disorders, if any, should be noted.

To the extent possible, the psychiatrist should indicate the historical degree of impairment due to the service-connected PTSD disability since 2008, as opposed to the impairment due to other psychiatric disorders and/or physical disabilities.  The psychiatrist should express an opinion as to what portion of the Veteran's psychiatric symptomatology is attributable to only his service-connected PTSD disability and what portion is attributable to non-service-connected pathology, if any.  

Based on a review of the claims files and the examination findings, the examiner is in particular requested to offer an opinion regarding the severity of each diagnosed psychiatric disorder and the extent to which each diagnosed psychiatric disorder affects the Veteran's ability to work.  The examiner should describe how the symptoms of the service-connected PTSD disability have affected the Veteran's social and industrial capacity since 2008.  The examiner should describe in detail the impact that the Veteran's service-connected disabilities have on his employability, as opposed to the impact his non-service-connected conditions have on his employability.

If the impairment associated with the service-connected PTSD disability cannot be distinguished from that caused by any non-service-connected condition, the examiner should so state and explain the reasons for that conclusion.

The examining psychiatrist should provide a Global Assessment of Functioning (GAF) score indicating the level of impairment produced by the service-connected PTSD disability for the years from 2008 to the present.  

Based on examination findings and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD, without regard to his non service-connected disabilities or his age, renders him unable to secure and follow a substantially gainful occupation.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

8.  Then review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion reports.  If any report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing physician(s) for corrective action.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issues on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including direct service connection, presumptive service connection, secondary service connection and aggravation.  

10.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims for service connection, to include a summary of the evidence and applicable law and regulations considered pertinent to each issue currently on appeal.  Appropriate time should be allowed for response.

11.  Re-examine the appellant's claim that he is entitled to service connection for a scalp disorder that was denied in the March 2005 rating action.  If no additional development is required, prepare an SOC as to the March 2005 rating decision, unless the matter is resolved by granting the benefit sought, or by the appellant's withdrawal of his April 2005 NOD. 

12.  If, and only if, the appellant files a timely Substantive Appeal as to the scalp disorder service connection issue, return that issue to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


